Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email with Marcus Fischer on 9/7/21.

The application has been amended as follows: 
cancel claims 28-30.
And add claims 31-33 below:
31.	(New) A semiconductor structure, comprising:
a source/drain region;
a first spacer over the source/drain region;
a gate structure comprising:
a gate electrode;
a hard mask over the gate electrode; and
a second spacer, wherein:
the second spacer is between the gate electrode and the first spacer,
the second spacer is between the hard mask and the first spacer,
the first spacer comprises a first material composition, and
the second spacer comprises a second material composition different than the first material composition; and
a conductive contact electrically coupled to the source/drain region, wherein:
the first spacer is between the conductive contact and the second spacer, and
the hard mask is spaced apart from the conductive contact.

32.	(New) The semiconductor structure of claim 31, wherein the second spacer has a first height and the first spacer has a second height different than the first height.

33.	(New) The semiconductor structure of claim 31, comprising a glue layer, wherein the glue layer is between the gate electrode and the second spacer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817